CMB Form AP-1 (Third Party Defendant)

                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                  :
                                        :
NICKI M. TODARO,                        :                      Bankruptcy No. 19-23010-CMB
                                        :
               Debtor,                  :                      Chapter 13
                                        :
                                       :
NICKI M. TODARO,                        :                      Adversary No. 20-2035-CMB
                                        :
               Plaintiff,               :                      Related to Doc. No. 11
            v.                          :
                                        :
WELLS FARGO BANK, N.A.,                 :
                                        :
               Defendant,               :
_______________________________________:
                                        :
WELLS FARGO BANK, N.A.,                 :
                                        :
               Third Party Plaintiff,   :
                                        :
             v.                         :
                                        :
PNC BANK, N.A.,                         :
                                        :
               Third-Party Defendant.   :


         ORDER REGARDING ADVERSARY PROCEEDING & NOTICE TO
         COMPLY WITH EARLY CONFERENCE OF PARTIES PROCEDURE

       AND NOW, this 30th day of April, 2020, enclosed is the Summons(es) which shall be served
by the Defendant(s)/Third-Party Plaintiff(s) ("Third-Party Plaintiff(s)"), on all parties to this
proceeding, including each named Third-Party Defendant, Plaintiff, and non-moving Defendant.

        Service of the Summons, together with a copy of your Third Party Complaint, this Order, and
the Early Conference Certification and Stipulation (CMB Form AP-2), shall be made within seven
(7) days from the date of issuance.

        The person making service must execute the Certificate of Service attached hereto within ten
(10) days from the date of this Order. Failure to file your Certificate of Service when due will result
in the dismissal of the Third-Party Complaint.
                                                                                                     1
        Should this Adversary Proceeding involve a Federal Agency, the pleading must specifically
identify the agency involved. Furthermore, if the United States of America or a Federal Agency or
Officer is named as a party, service of the Third-Party Complaint, Summons, this Order, and CMB
Form AP-2 must be made as directed by Fed.R.Bankr.P. 7004(b)(4),(5).

      Further, both the Debtor(s) and Debtor(s)' Counsel and the Trustee, if any, shall be served
when Debtor(s) is a plaintiff, non-moving defendant, or third-party defendant in the case.

       Answers shall be filed on or before June 1, 2020.

       If service was properly made and the Third-Party Defendant(s) fail to timely file an Answer,
the Court may determine after review of the Third-Party Complaint that no hearing is required and
accordingly enter the Order by default. The Third-Party Plaintiff(s) must comply with
Fed.R.Bankr.P. 7055 and Judge Bohm's Procedures if no Answer is filed.

         NOTICE IS HEREBY GIVEN that on or before July 1, 2020, all parties to this proceeding
shall hold an Early Conference of Parties ("Early Conference") in accordance with Judge Böhm's
Procedures located on this Court's website (http://www.pawb.uscourts.gov). At the Early
Conference, the parties shall confer on all matters identified in the Early Conference Certification
and Stipulation. Counsel for parties must discuss settlement and mediation with their client(s) prior
to attending the Early Conference. No later than seven (7) days from the date of the Early
Conference, the Third-Party Plaintiff(s) shall file with the Court an Early Conference Certification
and Stipulation completed in its entirety and signed by all counsel for parties or, if unrepresented,
the parties. Once the Early Conference Certification and Stipulation is filed, the Court will assign
a First Pre-Trial Status Conference date. Third-Party Plaintiff(s) shall serve notice of the date on all
parties, the Trustee, and U.S. Trustee, and file with the Court a Certificate of Service stating that
such service has been made. Please note that unless a Motion for Extension of Time has been
properly filed or the Court has otherwise extended the deadline for compliance, failure to file the
completed Early Conference Certification and Stipulation in accordance with this procedure within
thirty-seven (37) days of the Answer deadline may result in the issuance of a Rule to Show Cause
Why the Third-Party Complaint Should Not Be Dismissed. Pro Se Third-Party Plaintiffs may be
excused from the above procedure upon the filing of an Application for Waiver of Early Conference
of Parties Requirement (CMB Form AP-3). A copy of CMB Form AP-3 is available under Judge
Bohm's Forms, accessible          via the "Judge's Info" tab on the Court's website at
http://www.pawb.uscourts.gov/.

       Discovery shall commence as of the date of this Order.

       At Pittsburgh, Pennsylvania.

                                                       ______________________________
                                                       Carlota M. Böhm
                                                       United States Bankruptcy Judge
                                        FILED
cm: Bradley A. King, Esq.
                                        4/30/20 4:09 pm
                                        CLERK
                                        U.S. BANKRUPTCY                                               2
                                        COURT - WDPA
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                  :
                                        :
NICKI M. TODARO,                        :                             Bankruptcy No. 19-23010-CMB
                                        :
               Debtor,                  :                             Chapter 13
                                        :
                                       :
NICKI M. TODARO,                        :                             Adversary No. 20-2035-CMB
                                        :
               Plaintiff,               :                             Related to Doc. No. 11
            v.                          :
                                        :
WELLS FARGO BANK, N.A.,                 :
                                        :
               Defendant,               :
_______________________________________:
                                        :
WELLS FARGO BANK, N.A.,                 :
                                        :
               Third Party Plaintiff,   :
                                        :
             v.                         :
                                        :
PNC BANK, N.A.,                         :
                                        :
               Third-Party Defendant.   :

                                        CERTIFICATE OF SERVICE



I, ___________________, of ____________________________________________________


______________________________________________________________________________


______________________________________________________________________________
CERTIFY:

                That I am, and at all time hereinafter mentioned, was more than 18 years of age:


                That on the _____ day of _______________, _____, I served a copy of this Order Regarding

Adversary Proceeding & Notice to Comply with Early Conference of Parties Procedure, together with the Third-

Party Complaint, Summons, and Early Conference Certification and Stipulation filed in this proceeding, on:




                                                                                                               3
all non-moving parties in this proceeding, by (describe mode of service):




at the following address(es):




I certify under penalty of perjury that the foregoing is true and correct.




Executed on _______________                    _______________________________________

                   (Date)                                                    (Signature)




                                                                                           4
